298 F.2d 789
Edward PORTER, Appellant,v.UNITED STATES of America, Appellee.
No. 19215.
United States Court of Appeals Fifth Circuit.
February 9, 1962.

Edward Porter, Atlanta, Ga., pro se.
Peter E. Duffy, Asst. U. S. Atty., New Orleans, La., for appellee.
Before JONES, BROWN, and BELL, Circuit Judges.
PER CURIAM.


1
Appellant was arrested, charged before the United States Commissioner and released on bail. While on bail he was arraigned in the state court for violation of the Louisiana State Narcotics Laws, entered a plea of guilty and was sentenced to a term of five years in the Louisiana State Penitentiary. While serving this term he was indicted in the United States District Court for conspiring to violate Title 26 U.S.C.A. §§ 4704(a) and 4705 (a), and Title 21 U.S.C.A. § 174 by acquiring, concealing and transferring heroin, and for violating the narcotic laws by purchasing and selling heroin. He was then arraigned before that court, entered pleas of guilty and was sentenced with the sentence to commence upon the completion of the state sentence. Now serving the federal sentence, he filed a motion under Title 28 U.S.C.A. § 2255 to vacate the judgment and sentence of the District Court complaining of the federal government permitting the State of Louisiana to proceed against him after having first obtained jurisdiction. The appeal being devoid of merit, the judgment of the District Court denying the motion is AFFIRMED. Ponzi v. Fessenden, 1922, 258 U.S. 254, 42 S.Ct. 309, 66 L.Ed. 607; Hebert v. State of Louisiana, 1926, 272 U.S. 312, 47 S.Ct. 103, 71 L.Ed. 270; Zerbst v. McPike, 5 Cir., 1938, 97 F.2d 253; Banks v. O'Grady, 8 Cir., 1940, 113 F.2d 926; Stamphill v. Johnston, 9 Cir., 1943, 136 F.2d 291; Strand v. Schmittroth, 9 Cir., 1957, 251 F.2d 590; Rawls v. United States, 10 Cir., 1948, 166 F.2d 532; and Hayward v. Looney, 10 Cir., 1957, 246 F.2d 56.